- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CONSOLIDATED FORM Management and Related Persons Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 Between 04/01/2010 and 04/30/2010, did not occur operations with securities and derivatives as presented below, in compliance with Article 11 - CVM Instruction # 358/2002, regarding the BOARD OF DIRECTORS , as presented below. Spouses of managers, partners or any dependent included in their annual income tax return, do not own securities issued by the Company or by companies directly or indirectly controlled by the Company. Company Name: TAM S.A. Group and Related Persons (x) Board of Directors ( ) Management ( ) Fiscal Board ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 06 Under 0.01% Under 0.01% Shares Preferred 0.41% 0.28% Transactions in the referred month  specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Intermediary Operations Day Quantity Price (R$) Volume (R$) Did not occur operations in the period. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 06 Under 0.01% Under 0.01% Shares Preferred 0.41% 0.28% CONSOLIDATED FORM Management and Related Persons’ Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 Between 04/01/2010 and 04/30/2010, did not occur operations with securities and derivatives as presented below, in compliance with Article 11 - CVM Instruction # 358/2002, regarding the MANAGEMENT , as presented below. Spouses of managers, partners or any dependent included in their annual income tax return, do not own securities issued by the Company or by companies directly or indirectly controlled by the Company. Company Name: TAM S.A. Group and Related Persons ( ) Board of Directors (X) Management ( ) Fiscal Board ( ) Technical and Consulting Committees Saldo Inicial Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Preferred 0.01% 0.01% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Intermediary Operations Day Quantity Price (R$) Volume (R$) Shares Preferred Santander Sell 04/07/10 Did not occur operations in the period. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 1 Less than 0.01% Less than 0.01% Shares Preferred 0.01% 0.01% CONSOLIDATED FORM Management and Related Persons’ Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 Between 04/01/2010 and 04/30/2010, occurred operations with securities and derivatives, in compliance with Article 11 - CVM Instruction # 358/2002, regarding the CONTROLLING SHAREHOLDERS, as presented below: Company Name: TAM S.A. Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 44,883,754 89.42% 29.81% Shares Preferred 24,768,755 24.67% 16.45% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Intermediary Operations Day Quantity Price (R$) Volume (R$) Did not occur operations in the period. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 44,883,754 89.42% 29.81% Shares Preferred 24,768,755 24.67% 16.45% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 11, 2010 TAM S.A. By: /
